UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
)
RAMON PONCE,
Plaintiff, )

) Case No. 1:19-cv-02908
vs. )
)
TUCSON FEDERAL CREDIT UNION, and
EQUIFAX INFORMATION SERVICES, LLC, )
Defendants,

 

DEFENDANT’S MEMORANDUM IN SUPPORT OF
MOTION TO DISMISS

NOW COMES the defendant, Tucson Federal Credit Union (“Tucson Federal”), through
this special limited appearance to contest jurisdiction and not to submit to jurisdiction by its
attorneys, Gordon Rees Scully Mansukhani, LLP, and for its memorandum of law in support of
the motion to dismiss Plaintiffs complaint in its entirety for lack of personal jurisdiction
pursuant to Rule 12(b)(2), Fed. R. Civ. P.

I. Introduction

On April 30, 2019, Plaintiff Ramon Ponce (“Ponce”) filed a civil complaint in the United
States District Court for the Northern District of Illinois against Tucson Federal alleging
violations of the Fair Credit Reporting Act, requesting actual damages, statutory damages for
each alleged violation, punitive damages, and attorneys’ fees and costs. (ECF No. | at 14-15.)

II. Summary of Arguments

This motion is filed by Tucson Federal who is making this special, limited appearance to
contest the jurisdiction of this Court and not for any other purpose. Tucson Federal is only
located in Pima County, Arizona, is not located in nor is it authorized to do business in Illinois,
and does not target business in the State of Illinois. As discussed below, Ponce’s Complaint fails

for lack of personal jurisdiction pursuant to Rule 12(b)(2), Fed. R. Civ. P.
Ponce is unable to satisfy the Due Process Clause’s mandate that “the assertion of
personal jurisdiction .. . comport with ‘fair play and substantial justice.’” Burger King Corp. v.
Rudezewicz, 471 U.S. 462, 474-76 (1985) (quoting /nt’l Shoe Co. v. Washington, 326 U.S. 310,
316-20 (1945). This Court does not have general jurisdiction or specific jurisdiction over Tucson
Federal based on its lack of contacts with the purported forum state. Because the Court’s exercise
of personal jurisdiction over Tucson Federal would offend traditional notions of fair play and
substantial justice, Tucson Federal is not subject to personal jurisdiction in Illinois for this case.
Tucson Federal therefore requests this Court dismiss the Complaint against it for lack of personal
jurisdiction.

Ill. Standard of Review

A motion to dismiss brought pursuant to Rule 12(b)(2), Fed. R. Civ. P. should be granted
if the court lacks jurisdiction over the defendant and defendant has the unqualified right to have
an order entered granting its motion to dismiss. In ruling on a motion to dismiss, the court must
draw all reasonable inferences in favor of the non-moving party. Thompson vy. Illinois Dep’t of
Prof’! Regulation, 300 F.3d 750, 753 (7th Cir. 2002).

IV. This Court Lacks Jurisdiction Over Tucson Federal

A court may assert general jurisdiction over a foreign corporation to hear any and all
claims against it when its affiliations with the state are so continuous and systematic so as to
render it essentially “at home” in the forum state. Abelesz v. OTP Bank, 692 F.3d 638, 654 (7th
Cir. 2012). The constitutional requirement for general jurisdiction is “‘considerably more

399

stringent’” than that required for specific jurisdiction because a defendant may be called into that
court to answer for any wrong, committed in any place. /d. It is generally accepted that the
corporation is subject to general jurisdiction in its place of incorporation and the location of its
principal place of business. /d. Otherwise, courts often look for continuous and systematic

general business contacts and analyze “whether the business was ‘sufficiently substantial and of

such a nature’ as to permit the exercise of personal jurisdiction.” /d.
Here, Tucson Federal is a federal credit union located in Pima County, Arizona. (Decl. of
Robert Maturo attached as Exhibit A at § 7.) It neither owns property in Illinois nor operates in
Illinois. (Exhibit A at § 5.) Tucson Federal does not have any employees in Illinois or any offices
in Illinois. (Exhibit A at § 6.) Tucson Federal does not have any advertisements that target the
State of Illinois. (Exhibit A at § 9.) Additionally, Tucson Federal requires its members to live,
work, worship, volunteer, or attend school in Pima County, Arizona, or be immediate family or a
household member of someone who satisfies one of the aforementioned criteria. (Exhibit A at
10.) Although people may locate Tucson Federal on the internet, potential members still must
meet the membership requirements to become a member of Tucson Federal. (Exhibit A at § 10.)
Tucson Federal does not have significant contacts in Illinois. Accordingly, this Court does not
have general jurisdiction over Tucson Federal.

Similarly, this Court does not have specific jurisdiction over Tucson Federal. Specific
jurisdiction exists when the lawsuit arises from defendant’s contacts with the forum state. RAR,
Inc. v. Turner Disel, Ltd., 107 F.3d 1272, 1277 (7th Cir. 1997). Specific personal jurisdiction
requires that the lawsuit arise out of or be related to minimum contacts with the forum state. /d.
Specific jurisdiction is not appropriate merely because a plaintiffs cause of action arose out of
the general relationship between the parties and rather, the action must arise directly out of the
specific contacts between Tucson Federal and the forum state. /d. at 1278 (citing Sawtelle v.
Farrell, 70 F.3d 1381, 1389 (1st Cir. 1995).

Here, the Complaint fails to identify any specific action by Tucson Federal within
Illinois. Ponce fails to allege how Tucson Federal has purposefully availed itself of the privilege
of acting, transacting business, or otherwise in Illinois. Ponce only makes the conclusory
allegations that “Defendants conduct business in the Northern District of Illinois, and a
substantial portion of the events or omissions giving rise to the claims occurred within the
Northern District of Illinois” is not sufficient. (ECF No. | at §] 3.) Rather, Tucson Federal is a
federal credit union with locations in the cities of Tucson, Sahuarita, and Marana in Pima

County, Arizona, whose membership requirements require that a potential member live, work, or
worship, volunteer, or attend school in Pima County, Arizona, or be a relative of an existing
member of Tucson Federal. (Exhibit A at §j 10.) The factual statements in this Motion are based
on the Declaration of Robert Maturo of Tucson Federal Credit Union, which is attached as
Exhibit A and incorporated by this reference. None of Tucson Federal’s representatives entered
into Illinois or conducted any business banking matters associated with Ponce’s claims. (Exhibit
A at § 11.) Tucson Federal does not have any employees in Illinois. (Exhibit A at J 6.) Ponce
himself admits that “Tucson Federal is a credit union providing financial services to members in
three cities across Arizona.” (ECF No. | at § 5) (emphasis added). Tucson Federal engages in no
activities in Illinois from which Ponce’s claims purportedly arise, and therefore, it is not subject
to specific jurisdiction in this forum. To hold otherwise would violate Tucson Federal’s due
process rights.

Ponce is not a member of Tucson Federal and does not do business with Tucson Federal
in Illinois. (Exhibit A at § 11.) Ponce alleged that his information became merged with another
person’s information by Equifax. When the dispute occurred, Tucson Federal responded to
Equifax electronically and did not enter Illinois. Accordingly, with no specific relationship
between Ponce and Tucson Federal in Illinois and without Tucson Federal directing actions into
Illinois out of which Ponce’s claim arise, this Court does not have specific jurisdiction,

V. Conclusion

In conclusion, this Court does not have general or specific jurisdiction over Tucson

Federal. Tucson Federal respectfully requests this Court dismiss the Complaint against it for lack

of personal jurisdiction.
Respectfully submitted,

GORDON REES SKULLY MANSUKHANT, LLP

By: /s/ Craig A. Jacobson

Craig. A. Jacobson (IL#6277707)
Gordon Rees Scully Mansukhani, LLP
One North Franklin Street, Suite 800
Chicago, Illinois 60606

Telephone: (312) 980-6784

Fax: (312) 565-6511

Email: craig.jacobson@grsm.com
Attorney for Defendant,

Tucson Federal Credit Union

 
